Citation Nr: 1438179	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-40 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 20 percent for lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy associated with the lumbar spine disability.

3.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy associated with the lumbar spine disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to special monthly compensation based on the need for aid and attendance and/or housebound benefits.

6.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for surgery requiring convalescence beyond August 31, 2008.

7.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for surgery requiring convalescence beyond June 30, 2011.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

While the Board notes that the Veteran was awarded service connection for her bilateral lower extremity radiculopathy in a July 2013 rating decision, and she has not explicitly submitted a notice of disagreement with the assignment of those evaluations in that rating decision, the Board has nevertheless taken jurisdiction of those claims on appeal in light of the Rating Schedule's mandate to evaluate all neurological disabilities associated with a lumbar spine disability, which issue is properly before the Board on appeal.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  

The Veteran and her daughter testified at a Board hearing before the undersigned Veterans Law Judge in June 2014; a transcript of that hearing is associated with the claims file.

(The claims for increased evaluations for lumbosacral strain and associated radiculopathy and entitlement to TDIU are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  At her June 2014 hearing, the Veteran stated that she wished to withdraw from appeal the issue of entitlement to special monthly compensation based on the need for aid and attendance and/or housebound benefits.

2.  The Veteran has been assigned a temporary total evaluation for lumbar spine surgery requiring convalescence from January 16, 2008 through August 31, 2008.

3.  Since September 1, 2008, the evidence of record does not demonstrate that the Veteran had severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited).

4.  The Veteran has been assigned a temporary total evaluation for lumbar spine surgery requiring convalescence from March 9, 2011 through June 30, 2011.

6.  By resolving reasonable doubt in her favor, the Veteran's March 2011 surgery is shown to have necessitated an additional month of convalescence through July 31, 2011.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to special monthly compensation based on the need for aid and attendance and/or housebound benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an extension of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 beyond August 31, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.30 (2013).

3.  The criteria for an extension of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 from March 9, 2011, through July 31, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Aid and Attendance/Housebound Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2013).

At her June 2014 hearing, and reiterated in written correspondence, the Veteran indicated that she wished to withdraw from appeal the issue of entitlement to special monthly compensation based on the need for aid and attendance and/or housebound benefits.  In light of these statements from the Veteran, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regards to that issue.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.

Extension of Temporary Total Evaluations 

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the claims for extension of convalescence benefits under 38 C.F.R. § 4.30, the Veteran was sent a letter in June 2008 that provided information as to what evidence was required to substantiate such claims and of the division of responsibilities between VA and a claimant in developing a claim.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record, including testimony provided at a June 2014 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the § 4.30 claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  See 38 C.F.R. § 4.30 (2013).  

The Board notes, however, that such extensions of 1, 2, or 3 months can be made for a total of 6 months under the provisions of (a)(1), (2) or (3), but that extensions of 1 or more months (up to 6 additional months) beyond the initial 6-month period may only be awarded under the provisions of (a)(2) or (3).  See 38 C.F.R. § 4.30(b)(1), (2).

Extension Beyond August 31, 2008

With regard to extension of convalescence benefits beyond August 31, 2008, the Board notes that the Veteran has been assigned a temporary total evaluation for lumbar spine surgery requiring convalescence for a procedure performed on January 16, 2008.  The Veteran's convalescence evaluation has been extended through August 30, 2008.  This was done in an August 2010 statement of the case.  The Board notes that this extension through August 2008 is 7 months of convalescence benefits.  Accordingly, the Board may only award an extension under 38 C.F.R. § 4.30(a)(2) or (3) in this case.  See 38 C.F.R. § 4.30(b)(2).  

In this case, the Board rules out extension under 38 C.F.R. § 4.30(a)(3) for immobilization by cast without surgery.  There is no evidence that the Veteran's lumbar spine procedure in January 2008 resulted in immobilization by casting.  As the Veteran was not immobilized by cast without surgery-i.e., there is no evidence of a body or trunk cast being applied; nor has the Veteran ever averred or contended that such occurred-the Board is unable to award extension beyond September 1, 2008 under that provision of 38 C.F.R. § 4.30.

The analysis turns to whether the Veteran had "severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited)" associated with her January 2008 surgery beyond September 1, 2008.  The Board finds that she did not and must deny her claim for extension.

Insofar as the regulation gives specific examples, the Board notes that the January 2008 surgery did not result in any amputations, result in application of a body cast, or other "therapeutic immobilization" of the Veteran's lumbar spine.  

On appeal, the Veteran's essential argument for entitlement to extension beyond September 1, 2008, appears to be that she was unable to return to work and therefore she should be considered to be continually convalescing from her surgery.  She notes in her statements in November 2008 that she was scheduled for another lumbar spinal surgery.  That surgery, however, never took place, due to an unrelated cardiopulmonary disorder, as noted in a September 18, 2008 treatment record.  Later, it appears that the Veteran underwent a cervical spine surgery, but the cervical spine disorder is not a service-connected disability.  

Finally, the Board notes that the Veteran's contentions that her inability to work was tantamount to convalescing are not convincing.  VA allows the award of TDIU in cases for where a person is unable to work secondary to a service-connected disability, even for short, temporary periods of time-such as in-between periods for multiple surgeries.  Moreover, convalescence is the time-period necessary for healing from surgery, and is not intended to compensate the Veteran for inability to return to work after she is fully healed from surgery; such benefit for that intended purpose is TDIU.  

The Board notes that her TDIU claim is addressed below, and no intimation is made regarding the merits of that claim, other than to point out that her argument that being unable to work should entitle her to convalescence pay under 38 C.F.R. § 4.30 is misplaced.

Turning to the evidence of record, in a May 29, 2008 note from Dr. D.J.A., it was noted that the Veteran would not be able to work in any capacity for the following 3 months as a result of her surgery.  It appears that this is the basis for the Veteran's assignment of the extension through August 2008.  The Board notes that such an extension is an extension to 7 months of entitlement under 38 C.F.R. § 4.30(a)(1), which is already a month longer than the law allows under that relevant section for extension.

The Veteran underwent a VA lumbar spine examination in July 2008.  At that time, she reported that she had surgery on her back and was scheduled for another surgery.  She further stated that her standing time was limited, but that she was okay with walking.  She did not get injections in her back anymore as they were not helping, though she continued to have back spasms.  The examiner noted that the Veteran had been out of work a week at a time for a total of 6 months duration at that time due to her lumbar spine disability.  She was able to perform activities of daily living independently.  The Veteran reported a total of 3 weeks of bedrest within the last 12-month period due to her lumbar spinal surgery.  The Veteran was noted as using a cane and a back brace at that time, and she did not have any current incapacitating episodes that necessitated physician-prescribed bed rest.  On that examination, there were no surgical complications noted with the Veteran's lumbar spinal surgery, such as incompletely healed wounds, casting, or the required use of crutches/wheelchair.

The Veteran submitted November 3, 2008 private treatment records from Dr. D.J.A., noting that she was scheduled on November 25, 2008 for surgery and that she was still under his care and unable to return to work.  (As noted above, that surgery did not occur due to an unrelated cardiopulmonary issue.)

On November 20, 2008, the Veteran submitted a letter from Dr. D.J.A. which stated:

[The Veteran] is undergoing continued care for her spinal disorder through my office.  She has an ongoing disorder of her cervical spine that prevents her from working on a permanent basis.  She is anticipating surgery for her neck within the next few months.  [She] is in a school program at present and not capable of exceeding sedentary activities.  For these reasons including her lumbar radiculopathy and degenerative disc disease with a herniated disc, I do not feel she is a candidate for employment of any type on a permanent basis.  I feel she should be reconsidered for an increased disability rating of 80 percent.

In a November 2008 statement, the Veteran noted that her condition had not improved and in fact had worsened.  She noted that she disputed the proposed reduction of her disability rating for her lumbar spine, noting that she cannot touch her toes or bend without pain.  She noted that her private physician, Dr. D.J.A., continued to state she was unable to work.  She also noted continued problems with her back locking up and with spasms.  

In February 2009, the Veteran again submitted a statement from Dr. D.J.A. that she was unable to return to work at that time or "while she is under [his] care."  Dr. D.J.A. submitted a March 2009 noted to clarify that she was "unable to work secondary to her lumbar spinal condition."  

Based on the foregoing evidence, the Board finds that the Veteran's claim for extension of convalescence benefits beyond August 31, 2008, must be denied.  As noted above, there is no evidence that the Veteran's January 2008 surgery required the application of a body cast beyond September 1, 2008.  Likewise, there is no evidence of any recent amputations, incompletely healed surgical wounds, or any other therapeutic immobilization of her lumbar spine.  There is also no evidence that that the Veteran required the use of crutches or wheelchair beyond August 31, 2008, such that regular weightbearing was prohibited.  Finally, there is no evidence that the Veteran was confined to her house beyond August 31, 2008, as a result of her surgery; in fact, the Veteran was able to walk limitedly, and appears to have been engaged in a school program as noted by Dr. D.J.A.  She was also fully independent in her ability to do activities of daily living.

While the Board acknowledges that the Veteran necessitated wearing a back brace and a cane, could not bend to touch her toes, and had continued pain and spasms of her back beyond August 31, 2008, the Board notes that such symptomatology is contemplated by schedular rating criteria, and contemplation of such evidence for assignment of convalescence benefits would not be appropriate.  In other words, there is a difference between recuperation and recovery following a surgical procedure and manifestations of symptoms of the underlying disability.  Moreover, the Board notes that the use of a cane and a back brace is not the type of "severe post-operative residuals" contemplated by 38 C.F.R. § 4.30 for the assignment of convalescence benefits.  

In short, there is no evidence of record that there were any problems like "severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited)" or required "immobilization by cast, without surgery, of one major joint or more" beyond August 31, 2008.  

Accordingly, the Board must deny the Veteran's claim for extension of temporary total evaluation under 38 C.F.R. § 4.30 for surgery requiring convalescence beyond August 31, 2008, based on the evidence of record.  See 38 C.F.R. § 3.102, 4.30.  In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Extension Beyond June 30, 2011

On appeal, the Veteran has specifically averred that she should be paid for 4 months of convalescence for her lumbar spine surgery that occurred on March 9, 2011.  The Board notes that currently she is assigned a temporary total evaluation for convalescence due to that surgical procedure from March 9, 2011 through June 30, 2011; her 20 percent evaluation for her lumbar spine disability was assigned beginning July 1, 2011.  

Turning to the evidence on appeal, the Board notes that the Veteran's private treatment records document a June 22, 2011 record from her private physician that she had a follow-up appointment for her lumbar spine surgery on June 27, 2011, and that she should be excused from work until that time.  A June 27, 2011 report notes that the Veteran's appointment for that day had to be rescheduled for June 30, 2011.  A June 27, 2011 letter notes again that the Veteran "was seen for a procedure and it will be necessary for the patient to be absent from work or school [unfilled out] days for health reasons."  The special instructions section had a circle with a line through it, indicating that it was not applicable.  There is no treatment record from June 30, 2011 in the claims file.  

Based on the foregoing, and by resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence demonstrates that an extension of one month of convalescence is warranted.  On June 27, 2011, the Veteran was again excused from work as a result of her need for convalescence.  The Veteran has essentially claimed that she was recuperating from surgery for 4 months.  In light of those private records so close to the end of June 2011, as well as the Veteran's lay statements regarding the need for additional convalescence, the Board finds that a one-month extension of convalescence is warranted.  See 38 C.F.R. § 4.30(a)(1).  

Accordingly, by resolving reasonable doubt in favor of the Veteran, the Board finds that an extension of a temporary total evaluation for surgery requiring convalescence should be extended through July 31, 2011, but no longer.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.30; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

The appeal of the claim for special monthly compensation based on the need for aid and attendance and/or housebound benefits is dismissed.

A temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery requiring convalescence beyond August 31, 2008, is denied.

A temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for surgery requiring convalescence is warranted from March 9, 2011, through July 31, 2011; to this extent, the appeal of this issue is granted.
REMAND

With regards to the Veteran's lumbar spine and associated bilateral lower extremity radiculopathy, the Board notes that the last VA examination-a general medical examination ordered in conjunction with her TDIU claim-was performed in June 2011, while the Veteran was still convalescing following her March 2011 back surgery.  At her June 2014 hearing, the Veteran indicated that her lumbar spine disability had worsened, to the point where she was potentially scheduling another back surgery.  

Given the timing of her last examination, the length of time since that examination, and her testimony during the hearing, the Board finds that a remand is necessary in order to obtain another VA examination that documents the current severity of her lumbar spine disability and radiculopathy.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  (The TDIU claim is inextricably intertwined with these issues and is therefore remanded as well.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).)

Additionally, it appears that the Veteran was at one time receiving Social Security disability benefits, as noted in a June 2013 statement.  After review of the claims file, the Board notes that no attempt to obtain these records have been made.  Such should be accomplished on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Fayetteville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her lumbar spine disability and/or lower extremity radiculopathy, which is not already of record, to include any ongoing treatment with Integrated Pain Solutions since March 2013.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Obtain from the Social Security Administration, or any state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Schedule the Veteran for VA orthopedic examination in order to determine the current severity of the Veteran's lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner is also directed to specifically comment on the following:

(a) Whether there is vertebra fracture with loss of 50 percent or more of the height.

(b) Whether there are muscle spasms, guarding, or localized tenderness present; and if so, whether such is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(c) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's thoracolumbar spine.

(d) Whether any intervertebral disc syndrome of the lumbar spine causes incapacitating episodes.  Identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

(e) The examiner must also identify any neurological abnormalities associated with the service-connected lumbar spine disability, to particularly include any associated bladder or bowel impairment, and/or presence of radiculopathy.  

The nerves affected, or seemingly affected, by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  The examiner should additionally evaluate any urinary or bowel impairment present as appropriate.

The examiner should finally address what, if any, effect the Veteran's lumbar spine disability has on her employment.  If the Veteran is unemployed, the examiner should state whether the Veteran's lumbar spine disability and associated radiculopathy precludes substantially gainful employment.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claims for increased evaluation of the lumbar spine disability and associated bilateral lower extremity radiculopathy and entitlement to TDIU.  If a benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


